Per Curiam:

The motion of the appellee to dismiss the appeal herein is granted, and the appeal is dismissed for the want of a substantial federal question. New York Central R. Co. v. White, 243 U.S. 188; Mountain Timber Co. v. Washington, 243 U.S. 219; Lower Vein Co. v. Industrial Board, 255 U.S. 144; Madera Sugar Pine Co. v. Industrial Commission, 262 U.S. 499; Castillo v. McConnico, 168 U.S. 674; 683; McDonald v. Oregon Navigation Co., 233 U.S. 665, 669, 670; Hebert v. Louisiana, 272 U.S. 312, 316, 317; Glenn v. Doyal, 285 U.S. 526.